DETAILED ACTION
	Claims 1-4, 8-9, 11-13 and 15-17 are currently pending.  Claims 1-4, 8-9, 12-13, 15 and 17 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 02/05/2021 response will be addressed to the extent they apply to current rejection(s).
	New Objections:
	The following objections are newly applied based on Applicant’s newly added claim.
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 contains the limitation of “of salts of salts”, wherein one recitation of the phrase should be removed.  Appropriate correction is required.
	Modified Rejection:
	The following rejection is modified based on Applicant’s newly added claim and claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 12-13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,744,062 (previously applied) in view of Ingredient Love (previously applied) as evidenced by RITA (previously applied) and B4 Brands (previously applied).
Regarding claims 1, 10 and 17, the limitation of a textured composition which forms a lamellar gel network in an oil in water system is met by the ‘062 patent teaching balanced emulsifier blends (title) wherein gel networks are achieved by a blend of emulsifiers disposed in water at a temperature above the melting point and very small oil droplets are formed with low energy input in the presence of lamellar liquid crystalline phases (column 2, lines 55-67).
Regarding the limitation of an emulsifier combination comprising 0.01 to 3 wt% of at least one anionic emulsifier, wherein the anionic emulsifier is selected from a list including salts of fatty acids is met by the ‘062 patent teaching the primary emulsifier is 
Regarding the limitation of 0.15 to 9 wt% of at least one consistency regulator selected from the group including fatty alcohols of formula (I) is met by the ‘062 patent teaching cetearyl alcohol at 2.5 wt% (column 19) wherein cetyl alcohol and cetearyl alcohol are taught to be used interchanagble for the non-ionic co-emulsifier (column 5, lines 34-50) and cetyl alcohol is the elected consistency regulator).
Regarding the limitation of 0.01 to 5 wt% of at least one hydrocolloid selected form a group which includes acrylic acid is met by the ‘062 patent teaching Carbomer at 0.15 wt% (column 19) which is an elected acrylate acid polymer as evidenced by B4 Brands (page 1).
Regarding the limitation of 3 to 15 wt% of at least one oil and/or is met by the ‘062 patent teaching the oil phase to be 15 wt% (column 19).
Regarding the limitation of made up to 100 wt% with water is met by the ‘062 patent teaching wat to 100% (column 19).
Regarding the limitation of a ratio of anionic emulsifier to consistency regulator in a range from 10:333 to 10:6 is met by the ‘062 patent teaching 1.67 SBL:2.5 cetearyl alcohol, which reads on the claimed ration (10:15 ratio or 1:1.5).  The co emulsifiers are taught to be present form 1.5% to 3% wherein the amount is used to achieve a lotion type viscosity (column 5, lines 5-15) thus teaching an optimizable parameter. As MPEP 
Regarding claims 2 and 15, the limitation of wherein the at least one consistency regulator is present at a concentration of 0.5 to 6 wt% and is selected form a group including fatty alcohols, wherein the fatty alcohol is of the formula which would contain the elected cetyl alcohol is met by the ‘062 patent teaching cetearyl alcohol at 2.5 wt% (column 19) wherein cetyl alcohol and cetearyl alcohol are taught to be used interchanagble for the non-ionic co-emulsifier (column 5, lines 34-50) and cetyl alcohol is the elected consistency regulator).
Regarding claims 3, the limitation of wherein the at least one hydrocolloid is present at a concentration of 0.1 to 1 wt% is met by the ‘062 patent teaching carbomer at 0.15 wt% (column 19) which is an elected acrylate acid polymer as evidenced by B4 Brands (page 1).
Regarding claim 4, the limitation of wherein the at least one oil is present at a concentration of 5% to 25wt% is met by the ‘062 patent teaching the ‘062 patent teaching the oil phase to be 15 wt% (column 19).
Regarding claims 8, the limitation of wherein the emulsifier combination of anionic emulsifier and consistency regulator is 1.5-6 wt% is met by the ‘062 publication teaching SLB at 1.67 wt % and cetearyl alcohol at 2.5 wt% (column 19), which leads to a combination percentage of 4.17 wt%.
Regarding claim 12, the limitation of wherein the composition further comprise an active constituent selected form the group including preservatives is met by the ‘062 publication teaching preservatives (column 9, lines 40-50).


The ‘062 patent does not specifically teach the oil or the mixtures thereof has a medium polarity with an interfacial tension IFT of 25 to 45 mN/m (claim 1), wherein the oil is selected form a group which reads on the elected coco capryliate/carpylate (claim 1).
Ingredient Love teaches coco caprylate/caprate which is used to replace silicones from products.  The use of Coco carpylate/caprate is taught to have better slip, wet brushability and don’t feel greasy because of the substitute (page 1, 2nd to last paragraph).  Silicone’s were ditched because they take a long time to biodegrade and didn’t seem to achieve the same effect (page 1, last paragraph).  Coco Caprylate/Caprate is taught to be an approved oil derived from coconut with a few synthetic processes as possible.  It’s lightweight, spreads easily and add the perfect glide to your hair and skin (page 2, second paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use coco caprylate/caprate for the oil taught by the ‘062 patent because Ingredient love teaches coco caprylate/caprate to be used in cosmetics applied to the skin wherein the composition does not have a greasy feel.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as Ingredient love teaches the use of coco caprylate to be used to replace silicones and used as an oil in a cosmetic composition as the ‘062 patent teaches the use of oil in compositions applied to the skin wherein the .

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,744,062 and Ingredient Love as applied to claims 1-4, 8, 12-13, 15 and 17 above, and further in view of US 2015/0182437 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-8, 10 and 12-15 are taught by the combination of the ‘062 patent and Ingredient Love.  
The combination of references does not teach the elected anionic emulsifier, stearoyl glutamic acid.
The ‘437 publication teaches a cosmetic composition comprising anionic surfactants and fatty alcohols (abstract).  The anionic surfactants are chosen from acyl glutamates such as stearoyl glutamines and acryl lactylates such as behenoyl lactylates and mixtures thereof.  Mention may be made more particularly of disodium stearoyl glutamide and sodium behenoyl lactylate [0025].
It would have been obvious to one of ordinary skill in the art to substitute a first anionic emulsifier, sodium behenoyl lactylate, as taught by the ‘062 publication with a second anionic surfactant, disodium stearoyl glutamide, as taught by the ‘437 prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in substituting disodium stearoyl glutamic acid for sodium behenoyl lactylate because the ‘437 publication teaches anionic surfactants that may be used interchangable include stearoyl glutamate and sodium behenoyl lactylate as anionic surfactants in cosmetics.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,744,062 and Ingredient Love as applied to claims 1-4, 8, 12-13, 15 and 17 above, and further in view of US 5,968,481.
As mentioned in the above 103(a) rejection, all the limitations of claims 1-8, 10 and 12-15 are taught by the combination of the ‘062 patent and Ingredient Love.  
The combination of references do not teach the specifically elected cosmetically active constituents.
The ‘481 patent teaches topically applicable sunscreen/cosmetic compositions well suited for enhanced photo protection of human skin and/or hair against damaging 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use UVINULT T 150, the elected active ingredient, in the composition taught by the ‘062 patent because the ‘481 patent teaches UVINUL T 150 to be used for photo protection.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘062 patent teaches the use of topically active agents to be included in the emulsion and the ‘481 patent teaches UVINULT T 150 to be a topically active agent, thus providing an expectation of success in the inclusion in the composition taught by the ‘062 patent. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,744,062 and Ingredient Love as applied to claims 1-4, 8, 12-13, 15 and 17 above, and further in view of US 2001/0055574.
As mentioned in the above 103(a) rejection, all the limitations of claims 1-8, 10 and 12-15 are taught by the combination of the ‘062 patent and Ingredient Love.  
The combination of references do not specifically teach wherein the textured composition has a translucency with a transmittance of 3.9 to 50% at 25 degrees C (claim 9).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to formulation the composition to have a transmittance as taught by the ‘574 publication because it is taught as a desirable form a topically applied emulsion composition, wherein the ‘062  patent is a topically applied emulsion composition.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘574 publication teaches known method to obtain the desired transmittance in emulsion formations.
Further, the ‘062 patent and Ingredient Love teach the claimed compositions of the composition and therefore would necessarily have the functional property of translucency with the claimed transmittance absent factual evidence to the contrary.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.

	In response, the 112(b) and (d) rejections have been withdrawn.
	Applicant argues the ‘062 patent (Dahms) is directed to an acyl lactylate as the primary emulsifier.  RITA demonstrates how an acyl lactylate is formed by reacting a fatty acid with lactic acid to obtain a product containing 1-3 lactate residues.  In contrast to acryl lactylate, a fatty acid and salts thereof are a distinct class of compounds have different structure, different properties and different applications.    Fatty acids are differentiated from acyl lactylates in the ‘062 patent as co-emulsifiers.
	In response, the ‘062 patent teaches primary emulsifier is ionic acyl lactylate, specifically sodium behenoyl lactylate (column 19, lines 15-25).  RITA evidences that acryl lactylate contain a fatty acid in the structure which is bound to a lactic acid and has a metal salt (page 1).  Thus the structure contains the fatty acid and the metal.  The additional lactic acid residue present would still read on a fatty acid salt form as the fatty acid is not defined.
	Applicant argues after reading the ‘062 patent a person skilled in the art would have no apparent reason to substitutes a fatty acid salt for an acyl lactylate of the ‘062 patent with any reasonable expectation of success as it is essential and it’s replacement would destroy the teachings of the ‘062 patent.  
	In response, the ‘062 patent teaches primary emulsifier is ionic acyl lactylate, specifically sodium behenoyl lactylate (column 19, lines 15-25).  RITA evidences that acryl lactylate contain a fatty acid in the structure which is bound to a lactic acid and has a metal salt (page 1).  Thus the structure contains the fatty acid and the metal.  The 
	Applicant argues as the fatty acid is not taught the ration cannot be taught.
	In response, Applicant’s arguments regarding the fatty acid are addressed above.
	Applicant argues the ‘437 publication fails the cure the deficiencies of the ‘062 patent.  It is directed to a compositions substantially different from the presently claimed compositions and a glutamate arguably can be used interchangeably in a composition of the ‘437 publication, however substituted a glutamate for the lactylate of the ‘062 patent does not lead to a reasonable expectation of success of proving a lamellar translucent formula.
In response, the ‘437 publication teaches anionic surfactants that may be used interchangable include stearoyl glutamate and sodium behenoyl lactylate as anionic surfactants in cosmetics wherein the ‘062 patent is directed to be used as a cosmetic (column 7, lines 45-50), thus one of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in substituting disodium stearoyl glutamic acid for sodium behenoyl lactylate.  The ‘437 publication and the ‘062 patent are both compositions to be used as cosmetics which can contain anionic surfactants. 
Applicant argues claim 1 is patentable and thus claim 12 is patentable.
In response, Applicant’s arguments regarding claim 1 are addressed when first presented.
Applicant argues they do not solely rely on claim 9 for patentability.

	Applicant argues the ‘574 publication merely discloses the possibility of constructing a translucent formulation however is directed to compositions different form the claimed compositions and fails to teach or suggest how a claimed composition can be made translucent.
In response, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to formulation the composition to have a transmittance as taught by the ‘574 publication because it is taught as a desirable form a topically applied emulsion composition, wherein the ‘062 patent is a topically applied emulsion composition.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘574 publication teaches known method to obtain the desired transmittance in emulsion formations.  Further, the ‘062 patent and Ingredient Love teach the claimed compositions of the composition and therefore would necessarily have the functional property of translucency with the claimed transmittance absent factual evidence to the contrary.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/DENNIS J PARAD/Primary Examiner, Art Unit 1612